This is a proceeding under article 78 of the Civil Practice Act to review an order of the *1030Department of Education suspending petitioner’s license to practice podiatry and his registration as such for a period of two years. Petitioner was charged with the unlawful practice of medicine on two women. Petitioner’s answer must be regarded as an admission of the charge against him. In addition to that the proof shows that there is ample evidence to sustain the findings of the Department of Education and that the determination of that tribunal is in accord with the weight of the credible evidence. Petitioner urges that the punishment imposed is entirely disproportionate to his offense. Where the punishment imposed by the Department of Education is reasonable, as in this case, this court will not substitute its judgment for that of the Department of Education. Determination unanimously confirmed, without" costs. Present — Hill, P. J„ Rhodes, Crapser, Bliss and Heffeman, JJ.